DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the preamble set forth a tissue characterizing device, however there is no element in the device that performs a tissue characterization.
Claim 16 (method claim) is indefinite since it the method uses the device of claim 1 which set forth a sensor, however, in line 6 it set forth “a sensor on the device” which is unclear as to whether is a new sensor or it has an antecedent basis error and should 
In claim 16, last line, it is unclear how can just a sensor can characterize a region of interest; it appears that maybe data obtained from the sensor is processes and further used in some way to characterized the ROI, but the claim fails to set forth such a step.
Claims 22, 23 set forth the term “high” however “high” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For interpretation purposes “high impedance” will be interpreted as an impedance that is associate with an atheroma.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 4,871,977) in view of Packard et al. (US “Two-Point Stretchable electrode Array for endoluman electrochemical Impedance spectroscopy measurements of lipid-laden Atherosclerotic plaques” Annals of Biomedical Engineering, Vol. 44, No. 9, Published online February 8, 2016).

With respect to claim 1, A tissue characterizing device comprising:
a first catheter (Fig. 6, catheter 54) comprising a lumen (see lumen 108, 116, in Fig. 6 but also the lumen can be bigger as shown in Fig. 22), a closed distal end, and an open proximal end (See distal end 112, 115);
a second catheter (see catheter 52, Fig. 6) comprising a lumen (see Fig. 6 showing that catheter 54 goes through lumen of second catheter 52), a distal end, and an open proximal end (See Fig. 6);
at least one ultrasound transducer positioned in the first catheter lumen near the closed distal end (see ultrasound transducer 70 which is located at the distal end of the catheter 54);
an expandable element near the distal end of the second catheter (see balloon 68);
        
    PNG
    media_image1.png
    462
    698
    media_image1.png
    Greyscale


	However, Griffith fails to explicitly that a sensor positioned on the expandable element.
In the same field of endeavor Packard discloses a catheter having a balloon which the balloon has attached electrodes for intravascular electroimpedance spectroscopy (EIS) measurements (see abstract Fig. 1(b) below showing the electrodes located in the balloon).
It would have been obvious to one skilled in the art before the effective filling date to modify Griffith to have electrodes located in the balloon because doing so will allow for contacting the electrodes against the atherosclerotic plaque and obtain data for analysis (see description of Fig. 1 of Packard “contact of the electrodes on the inflated balloon with the endoluminal surface covering an atherosclerotic plaque”).
                
    PNG
    media_image2.png
    548
    690
    media_image2.png
    Greyscale



With respect to claim 3 Griffith discloses the device of claim 1, wherein the first catheter and the second catheter are co-axial, wherein the first catheter is at least partially enveloped in the lumen of the second catheter (see Fig. 6, both catheters are coaxial and the first catheter 54 is within 52).

With respect to claim 4 Griffith discloses the device of claim 3, wherein the distal end of the second catheter forms a seal with the first catheter such that a length of the first catheter extends past the distal end of the second catheter (see Fig. 6, both lumens are parallel and first catheter 54 is extended pas the distal end of catheter 52, see elements 112, 155 of catheter 54 past the distal end).

With respect to claim 5 Griffith discloses the device of claim 1, wherein the lumen of the first catheter is filled with a fluid (see catheter 54 has a fluid lumen, col. 10, lines 57-66).
With respect to claim 8 Griffith discloses the he device of claim 1, wherein the expandable element is a balloon (see balloon 68 in Griffith).
With respect to claim 9 Griffith in view of Packard discloses the device of claim 1, wherein the sensor is an electrochemical impedance spectroscopy (EIS) sensor (see that the sensor located on the balloon of Packard is a EIS sensor).

With respect to claim 10 Griffith in view of Packard discloses the device of claim 9, wherein the EIS sensor comprises a two- point electrode (such a EIS sensor of Packard is a two point electrode).
With respect to claim 11 Griffith discloses the device of claim 1, wherein the first catheter comprises an inner diameter between about 0.5 and 2 mm (see catheter 54 lumen 108 can be up to 0.022 inch which is 0.5588 mm, col. 24, lines 30-31).

With respect to claim 12 Griffith discloses the device of claim 1, wherein the second catheter comprises an inner diameter between about 1 and 3 mm (catheter 52 can be 0.059 in which is 1.49 mm, col. 5, lines 8-11).

With respect to claim 13 Griffith discloses the device of claim 8, wherein the balloon can be inflated to a diameter between about 1 and 15 mm (the balloon 68 can be inflated to a dimeter ranging from 1.5 to 4.55 mm).

With respect to claim 5 Griffith discloses the device of claim 8, wherein the balloon lies flush with the diameter of the second catheter when deflated (the balloon can be inflated and deflated (col. 14, line 60- col. 15, line 2) and when deflated will be located on top of the catheter in a position considered to be flush with the diameter of the second catheter).



With respect to claim 16, Griffith in view of Packard disclose a method of characterizing a tissue region of interest, comprising the steps:
positioning the device of claim 1 near a tissue (See Fig. 3 of Griffith locating the device near plaque);
imaging the tissue with an ultrasound transducer on the device to locate a region of interest (see Griffith col. 1, lines 11-12, which uses ultrasound for locating a region of interest, see also Fig. 3 showing ultrasound 70 detecting plaque 92);
                  
    PNG
    media_image3.png
    262
    424
    media_image3.png
    Greyscale

However, Griffith fails to teach positioning the device such that a sensor on the device faces the region of interest; touching the sensor of the device to the region of interest by expanding an expandable element on the device; and characterizing the region of interest with the sensor.
An array of 2 flexible round electrodes, 240 lm in diameter and separated by 400 lm was microfabricated and mounted on an inflatable balloon catheter for EIS measurement of the oxLDL-rich lesions developed as a result of high-fat diet-induced hyperlipidemia. Upon balloon inflation, the 2-point electrode array conformed to the arterial wall to allow deep intraplaque penetration via alternating current (AC). The frequency sweep from 10 to 300 kHz generated an increase in capacitance, providing distinct changes in both impedance (X) and phase (/) in relation to varying degrees of intraplaque lipid burden in the aorta.” (see abstract). Such a obtained signals are used to distinguish tissues exhibiting varying lipid burden (see pg. 2701, the “EIS Measurements of Epicardial Fat tissue in comparison with aotic segments” section.
It would have been obvious to one skilled in the art before the effective filling data to position the device such that a sensor on the device faces the region of interest; touching the sensor of the device to the region of interest by expanding an expandable element on the device; and characterizing the region of interest with the sensor because doing so will allow to distinguish tissues exhibiting varying lipid burden (see pg. 2701, the “EIS Measurements of Epicardial Fat tissue in comparison with aotic segments” section.

With respect to claim 17 Griffith in view of Packard discloses the method of claim 16, wherein the sensor is an EIS sensor (see Packard sensor in the balloon which is a EIS, see abstract).


With respect to claims 19-20 Griffith in view of Packard discloses the method of wherein the AC current is driven with a voltage between about 10 and 100 mV and an impedance spectrum is obtained by measuring current over a frequency sweep between about 100 Hz and 5 MHz.
With respect to claim 21 Griffith in view of Packard discloses the method of claim 16, wherein the region of interest is an atheroma (see abstract, Packard).
With respect to claim 22 Griffith in view of Packard discloses the method of claim 21, wherein high impedance of an atheroma indicates a high level of oxidized low density lipoprotein (oxLDL) and macrophage/foam cells present in the atheroma (see pg. 2696, “The  high  lipid content, including negatively charged active lipids such as oxidized low density lipoprotein  (oxLDL)²⁷ and foam cells present  in  the  plaque  change  the  endoluminal  electro- chemical properties that can be measured by EIS”
With respect to claim 23 Griffith in view of Packard discloses the method of claim 22, wherein high impedance of an atheroma is indicative of a high risk of atheroma rupture (Packard demonstrate a simplified 2 point electrode configuration to use EIS for intraplaque lipid laden lesions, having larler lipd and oxlLDL which are prone to vulnerability and rupture of the atheroma (see Discussion section, Packard).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 4,871,977) in view of Packard et al. (US “Two-Point Stretchable electrode Array for endoluman electrochemical Impedance spectroscopy measurements of lipid-laden Atherosclerotic plaques” Annals of Biomedical Engineering, Vol. 44, No. 9, Published online February 8, 2016), as applied to claim 1, in further view of Griffith et al. (US 5,115, 814).
Griffith ‘977 discloses the device of claim 1 but fails to teach wherein the at least one ultrasound transducer is attached to a distal end of a torque wire and that the at least one ultrasound transducer is rotatable within the lumen of the first catheter.
Griffith ‘814 disclose an intravascular ultrasonic imaging probe that includes a transducer assembly that is roatated within a guide catheter via drive torque cable (see abstract, col. 1, lines 22-28).
It would have been obvious to one skilled in the art before the effective filling date to modify Griffith ‘977 to have at least one ultrasound transducer is attached to a distal end of a torque wire and that the at least one ultrasound transducer is rotatable within the lumen of the first catheter as disclosed by Griffith ‘814 because doing so will allow for radially redirecting the ultrasonic acquisition within the interior of the catheter 360 degrees which will provide ultrasound acquisition around any locating surrounding the catheter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793